Exhibit 10

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000

Opening Transaction

 

To:   

Media General

333 East Franklin Street

Richmond, VA 23219

From:    Goldman, Sachs & Co. Subject:    Accelerated Share Buyback – Fixed
Share, Uncollared Ref. No:    As provided in the Supplemental Confirmation Date:
   April 26th, 2007

 

--------------------------------------------------------------------------------

This master confirmation (“Master Confirmation”) dated as of April 26th, 2007 is
intended to supplement the terms and provisions of certain Transactions (each, a
“Transaction”) entered into from time to time between Goldman, Sachs & Co.
(“GS&Co.”) and Media General, Inc. (“Counterparty”). This Master Confirmation,
taken alone, is neither a commitment by either party to enter into any
Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in a Supplemental Confirmation in the form of
Annex A hereto, which references this Master Confirmation (the “Supplemental
Confirmation”). This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between the Counterparty and GS&Co. as to
the subject matter and terms of each Transaction to which this Master
Confirmation and the related Supplemental Confirmation relate and shall
supersede all prior or contemporaneous written or oral communications with
respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without regard to the conflicts of law principles) as the
governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2I will not apply to Transactions,
(iii) the replacement of the word “third” in the last line of Section 5(a)(i)
with the word “first” and (iv) the election that the “Cross Default” provisions
of Section 5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of
USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation relating to a
Transaction except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation and related
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.

1. On the third Clearance System Business Day following the Trade Date for each
Transaction (the “Initial Settlement Date”), GS&Co. will deliver to Counterparty
a number of Shares equal to the Number of Shares for the relevant Transaction,
and Counterparty will pay to GS&Co. cash in immediately available



--------------------------------------------------------------------------------

funds in an amount to be specified in the Supplemental Confirmation (the
“Initial Purchase Price”) equal to the product of the Initial Share Price (as
set forth below) and the Number of Shares. The additional terms of each
Transaction set forth below are intended to be in substance and effect an
adjustment to the Initial Purchase Price. Solely for the purposes of the Equity
Definitions, each Transaction shall be treated as if it were a Share Forward
Transaction. However, the parties acknowledge that the Transaction is a Share
buyback transaction and is not intended to effect a net issuance of shares or
raise equity capital for Counterparty. Set forth below are the terms and
conditions which, together with the terms and conditions set forth in each
Supplemental Confirmation (in respect of each relevant Transaction), shall
govern each such Transaction.

 

General Terms:

  

Trade Date:

   For each Transaction, as set forth in the Supplemental Confirmation.

Seller:

   Counterparty

Buyer:

   GS&Co.

Shares:

   Class A Common Stock, par value $5.00 per share, of Counterparty (Ticker:
MEG)

Number of Shares:

   For each Transaction, as set forth in the Supplemental Confirmation.

Initial Share Price:

   For each Transaction, as set forth in the Supplemental Confirmation.

Forward Price:

   For each Transaction, the Initial Share Price for such Transaction.

Prepayment:

   Not Applicable

Variable Obligation:

   Not Applicable

Exchange:

   New York Stock Exchange

Related Exchange(s):

   All Exchanges

Market Disruption Event:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time” in the third line
thereof with the words “at any time on any Scheduled Trading Day during the
Valuation Period or” after the word “material”. Valuation:   

Valuation Period:

   Each Scheduled Trading Day during the period commencing on and including the
first Scheduled Trading Day following the Trade Date, to and including the
Valuation Date (but excluding any day(s) on which the Valuation Period is
suspended in accordance with Section 5 herein).    Notwithstanding anything to
the contrary in the Equity Definitions, to the extent that a Disrupted Day
occurs in the Valuation Period, the Calculation Agent may postpone the Valuation
Date. In such event, the Calculation Agent must determine whether (i) such
Disrupted Day is a Disrupted Day

 

-2-



--------------------------------------------------------------------------------

   in full, in which case such Disrupted Day shall not be included for purposes
of determining the Settlement Price, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Prices for the relevant Scheduled Trading
Days during the Valuation Period shall be adjusted by the Calculation Agent for
purposes of determining the Settlement Price, with such adjustments based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.    If a Disrupted Day
occurs during the Valuation Period, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
discretion, may either (i) deem such ninth Scheduled Trading Day to be an
Exchange Business Day and determine the VWAP Price for such ninth Scheduled
Trading Day and adjust the weighting of the VWAP Prices for the relevant
Scheduled Trading Days during the Valuation Period as it deems appropriate for
purposes of determining the Settlement Price based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares or (ii) disregard such day for purposes of
determining the Settlement Price and further postpone the Valuation Date as it
deems appropriate to determine the VWAP Price.

Valuation Date:

   For each Transaction, the Scheduled Valuation Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that GS&Co. shall have the right to designate any
date (the “Accelerated Valuation Date”) on or after the First Acceleration Date
to be the Valuation Date by providing notice to Counterparty of any such
designation on such date.

First Acceleration Date:

   For each Transaction, as set forth in the Supplemental Confirmation.
Settlement Terms:   

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (b) in the event that GS&Co. would be
obligated to deliver to the Counterparty any Shares under Net Share Settlement,
Cash Settlement shall be applicable in lieu of Net Share Settlement.

Electing Party:

   Counterparty

 

-3-



--------------------------------------------------------------------------------

Settlement Method Election Date:

   The earlier of (i) the fifth Scheduled Trading Day immediately prior to the
originally scheduled Valuation Date and (ii) the Accelerated Valuation Date, as
the case may be.

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement Amount:

   An amount in the Settlement Currency equal to the sum of (a) the Number of
Shares multiplied by an amount equal to (i) the Settlement Price minus (ii) the
Forward Price plus (b) the Counterparty Additional Payment Amount.

Settlement Price:

   The arithmetic mean of the VWAP Prices of the Shares for each Scheduled
Trading Day in the Valuation Period minus the Settlement Price Adjustment
Amount.

Settlement Price Adjustment Amount:

   For each Transaction, as set forth in the Supplemental Confirmation.

Counterparty Additional

  

Payment Amount:

   For each Transaction, as set forth in the Supplemental Confirmation.

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the New York Stock Exchange 10b-18 Volume Weighted Average Price per Share
for the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “MEG.N <Equity> AQR_SEC” (or any
successor thereto). For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule 10b-18(b)(2)
and pursuant to the conditions of Rule 10b-18(b)(3), each under the Exchange Act
(as defined herein) (such trades, “Rule 10b-18 eligible transactions”).

Counterparty’s Contact Details

for Purpose of Giving Notice:

   To be provided by Counterparty

GS&Co.’s Contact Details for

Purpose of Giving Notice:

   Telephone No.: (212) 902-8996    Facsimile No.: (212) 902-0112    Attention:
Equity Operations: Options and Derivatives    With a copy to:    Vijay Culas   
Equity Capital Markets

 

-4-



--------------------------------------------------------------------------------

  

One New York Plaza

New York, NY 10004

Telephone No.: (212) 902-6247

Facsimile No.: (212) 902-5305

         Net Share Settlement:   

Net Share Settlement Procedures:

   Net Share Settlement shall be made in accordance with the procedures attached
hereto as Annex B.

Net Share Settlement Price:

   The Relevant Price on the Net Share Valuation Date, as reduced by the per
Share amount of the underwriting discount and/or commissions agreed to pursuant
to the equity underwriting agreement contemplated by the Net Share Settlement
Procedures.

Valuation Time:

   As provided in Section 6.1 of the Equity Definitions; provided that Section
6.1 of the Equity Definitions is hereby amended by inserting the words “Net
Share Valuation Date,” before the words “Valuation Date” in the first and third
lines thereof.

Net Share Valuation Date:

   The Exchange Business Day immediately following the Valuation Date.

Net Share Settlement Date:

   The third Exchange Business Day immediately following the Valuation Date.

Reserved Shares:

   Initially, 700,000 Shares. The Reserved Shares may be increased or decreased
in a Supplemental Confirmation.

Relevant Price:

   As provided in Section 1.23(b) of the Equity Definitions; provided that
Section 1.23(b) of the Equity Definitions is hereby amended by replacing each
occurrence therein of “the Valuation Date or Averaging Date, as the case may
be,” with the term “such day.” Share Adjustments:   

Potential Adjustment Event:

   Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

Extraordinary Dividend:

   For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

Ordinary Dividend Amount:

   For each Transaction, as set forth in the Supplemental Confirmation.

Method of Adjustment:

   Calculation Agent Adjustment

 

-5-



--------------------------------------------------------------------------------

Extraordinary Events:    Consequences of Merger Events:   

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment

(c)    Share-for-Combined:

   Component Adjustment

Determining Party:

   GS&Co. Tender Offer:    Applicable Consequences of Tender Offers:   

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment

(c)    Share-for-Combined:

   Component Adjustment

Determining Party:

   GS&Co. Nationalization, Insolvency or Delisting:    Cancellation and Payment;
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); and if the Shares are immediately re-listed, re-traded
or re-quoted on any such exchange or quotation system, such exchange or
quotation system shall be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions,
Section 6 of the Agreement shall apply to such Affected Transactions.

 

Additional Disruption Events:   

(a)    Change in Law:

   Applicable

(b)    Insolvency Filing:

   Applicable

(c)    Loss of Stock Borrow:

   Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing them with “at a rate of return equal
to or greater than zero”.

Hedging Party:

   GS&Co.

Determining Party:

   GS&Co.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 

Non-Reliance:    Applicable Agreements and Acknowledgements Regarding Hedging
Activities:    Applicable Additional Acknowledgements:    Applicable Net Share
Settlement Upon    Early Termination:    Counterparty shall have the right, in
its sole discretion, in lieu of making any payment required to be made by it
(the “Early Termination Amount”) pursuant to Sections 6(d) and 6(e) of the
Agreement following the occurrence of an Early Termination Date in respect of
the Transaction (other than any Early Termination Date occurring as a result of
a Share-for-Other or Share-for-Combined Merger Event or Tender Offer in respect
of the portion of the consideration for the Shares consisting of cash), elect to
settle its obligation to pay the Early Termination Amount in Shares in
accordance with the terms, and subject to the conditions, for Net Share
Settlement herein by giving written notice to GS&Co. of such election on the day
that the notice fixing an Early Termination Date is effective. If Counterparty
elects Net Share Settlement under such circumstances: (a) the Net Share
Valuation Date shall be the Early Termination Date, which shall be either the
Exchange Business Day that such notice is effective or the first Exchange
Business Day immediately following the Exchange Business Day that such notice is
effective, (b) the Net Share Settlement Date shall be deemed to be the Exchange
Business Day immediately following the Early Termination Date and (c) all
references to Forward Cash Settlement Amount in Annex B hereto shall be deemed
references to the Early Termination Amount. Transfer:    Notwithstanding
anything to the contrary in the Agreement, GS&Co. may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of GS&Co.
under any Transaction, in whole or in part, to an affiliate of GS&Co. whose
obligations are guaranteed by The Goldman Sachs Group, Inc. without the consent
of Counterparty. GS&Co. Payment Instructions:   

Chase Manhattan Bank New York For A/C Goldman, Sachs & Co.

A/C # 930-1-011483

ABA: 021-000021

 

-7-



--------------------------------------------------------------------------------

Counterparty Payment Instructions:    To be provided by Counterparty

2. Calculation Agent: GS&Co.

3. Representations, Warranties and Covenants of GS&Co. and Counterparty.

(a) Each party represents and warrants that it (i) is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act, as amended and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.

(b) Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof and the
provisions of Regulation D promulgated thereunder (“Regulation D”). Accordingly,
each party represents and warrants to the other that (i) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined under Regulation D, and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty.

As of (i) the date hereof and (ii) the period of time from the Trade Date for
each Transaction hereunder until the time that each party has fully performed
all of its obligations under such Transaction, Counterparty represents, warrants
and covenants to GS&Co. that:

(a) the purchase or writing of any Transaction and the transactions contemplated
hereby do not and will not violate Rule 13e-1 or Rule 13e-4 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);

(c) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(d) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(e) Counterparty intends that this Transaction qualifies as an equity instrument
for it for purposes of EITF Issue No. 00-19 as in effect on the Trade Date.
Notwithstanding the foregoing and without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
GS&Co. nor any of its affiliates is making any representations or warranties or
taking a position or expressing any view with respect to the treatment of any
Transaction under any accounting standards including FASB Statements 128, 133
(as amended), 149 or 150, EITF 00-19, EITF 03-6 (or any successor issue
statements) or under the Financial Accounting Standards Board’s Liabilities &
Equity Project;

 

-8-



--------------------------------------------------------------------------------

(f) it will not take any action or refrain from taking any action that would
limit or in any way adversely affect GS&Co.’s rights under the Agreement;

(g) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Relevant Period for any Transaction
unless Counterparty has provided written notice to GS&Co. of such distribution
(a “Regulation M Distribution Notice”) not later than the Scheduled Trading Day
immediately preceding the first day of the relevant “restricted period” (as
defined in Regulation M); Counterparty acknowledges that any such notice may
cause the Valuation Period to be extended or suspended pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Relevant Period”
means, for any Transaction, the period commencing on the first day of the
Valuation Period and ending on the 20th Exchange Business Day immediately
following the end of the Valuation Period, or such earlier day as elected by
GS&Co. and communicated to Counterparty on such day;

(h) it shall report each Transaction as required under Regulation S-K and/or
Regulation S-B under the Exchange Act, as applicable;

(i) on the Trade Date for each Transaction and on each day of the Valuation
Period for such Transaction, Counterparty is not and will not be “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase a number of Shares equal to the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation;

(j) it has not and, during the Relevant Period for any Transaction, will not
enter into agreements similar to the Transactions described herein where any
initial hedge period (however defined), the valuation period (however defined)
or the relevant period (however defined) in such other transaction will overlap
at any time (including as a result of extensions in such initial hedge period,
valuation period or relevant period as provided in the relevant agreements) with
any Relevant Period under this Master Confirmation. In the event that the
initial hedge period, valuation period or relevant period in any other similar
transaction overlaps with any Relevant Period under this Master Confirmation as
a result of an extension of the Valuation Date pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap;
and

(k) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

5. Suspension of Valuation Period.

(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the “Notification Time”) then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or confirms by telephone after the
Notification Time, then such notice shall be effective as of 8:30 a.m. New York
Time on the following Scheduled Trading Day or as otherwise required by law or
agreed between Counterparty and GS&Co. Upon the effectiveness of such Regulation
M Distribution Notice, the Valuation Period shall be suspended and the Valuation
Date shall be postponed for each Scheduled Trading Day in such restricted
period.

(b) In the event that GS&Co. concludes, in its sole discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not

 

-9-



--------------------------------------------------------------------------------

such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from purchasing Shares on any
Scheduled Trading Day during the Valuation Period, GS&Co. may by written notice
to Counterparty elect to suspend the Valuation Period for such number of
Scheduled Trading Days as is specified in the notice. The notice shall not
specify, and GS&Co. shall not otherwise communicate to Counterparty, the reason
for GS&Co.’s election to suspend the Valuation Period. The Valuation Period
shall be suspended and the Valuation Date shall be postponed for each Scheduled
Trading Day occurring during any such suspension.

(c) In the event that the Valuation Period is suspended pursuant to Section 5(a)
or (b) above during the regular trading session on the Exchange, such suspension
shall be deemed to be an additional Market Disruption Event, and the second and
third paragraphs under “Valuation Period” shall apply.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

I Counterparty acknowledges and agrees that any amendment, modification, waiver
or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1I. Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification, waiver or termination shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7. Counterparty Purchases. Counterparty represents, warrants and covenants to
GS&Co. that, for each Transaction, Counterparty (or any “affiliated purchaser”
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period; provided that purchases
for the account of the Media General, Inc. Supplemental 401(k) Plan (or any
successor 401(k) plan) by an “agent independent of the issuer” (as defined in
Regulation M and Rule 10b-18) shall not require the consent of GS&Co. During
this time, any such purchases by Counterparty shall be made through GS&Co., or
if not through GS&Co., with the prior written consent of GS&Co., and in
compliance with Rule 10b-18 or otherwise in a manner that Counterparty and
GS&Co. believe is in compliance with applicable requirements.

 

-10-



--------------------------------------------------------------------------------

8. Additional Termination Events. The declaration of any Extraordinary Dividend
by Counterparty during the Valuation Period for any Transaction shall constitute
an Additional Termination Event, with Counterparty as the sole Affected Party
and all Transactions hereunder as the Affected Transactions.

9. Additional Event of Default. The following occurrence will constitute an
Event of Default for purposes of Section 5(a) of the Agreement (with
Counterparty considered to be the Defaulting Party): Counterparty fails to
perform any obligation required to be performed under any other agreement
between Counterparty and GS&Co. or its affiliated entities.

10. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement:

(a) If a Termination Price is specified in one or more Supplemental
Confirmations, then an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions to which such Supplemental
Confirmations relate as Affected Transactions will automatically occur without
any notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below such Termination Price. The Exchange Business
Day that the price of the Shares on the Exchange at any time falls below the
Termination Price will be the “Early Termination Date” for purposes of the
Agreement.

(b) Notwithstanding anything to the contrary in Section 6(d) of the Agreement,
following the occurrence of such an Additional Termination Event, GS&Co. will
notify Counterparty of the amount owing under Section 6(e) of the Agreement
within a commercially reasonable time period (with such period based upon the
amount of time, determined by GS&Co. (or any of its Affiliates) in its sole
discretion, that it would take to unwind any of its Hedge Position(s) related to
the Transaction in a commercially reasonable manner based on relevant market
indicia). For purposes of the “Net Share Settlement Upon Early Termination”
provisions herein, the date that such notice is effective shall constitute the
Net Share Valuation Date and the Early Termination Date.

11. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions, Counterparty shall,

(a) prior to the opening of trading in the Shares on any day during any
Valuation Period on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended) of any Merger Transaction, notify GS&Co. of such public announcement;

(b) promptly notify GS&Co. following any such announcement that such
announcement has been made;

(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d) GS&Co. in its sole discretion may (i) suspend the Valuation Period and
postpone the Valuation Date or (ii) treat the occurrence of such public
announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

-11-



--------------------------------------------------------------------------------

12. Special Calculation and Settlement Following Early Termination.
Notwithstanding anything to the contrary in this Master Confirmation or any
Supplemental Confirmation hereunder, in the event that an Early Termination Date
occurs or is designated with respect to one or more Transactions (each an
“Elected Transaction” and collectively, the “Elected Transactions”), then GS&Co.
may elect, in its sole discretion, by notice to Counterparty, to have
Counterparty deliver the Number of Early Settlement Shares to GS&Co. on the date
that such notice is effective and either (x) GS&Co. shall pay to Counterparty
the Special Termination Amount, if such amount is positive, or (y) Counterparty
shall either (1) pay to GS&Co. the absolute value of the Special Termination
Amount, if such amount is negative, or (2) elect for the provisions set forth
opposite “Net Share Settlement Upon Early Termination” to apply except that all
references in such provision to “the Early Termination Amount” shall be replaced
with references to “the Special Termination Amount”.

To the extent that Counterparty elects to deliver Early Settlement Shares to
GS&Co. accompanied by an effective Registration Statement (as defined in Annex B
and satisfactory to GS&Co. in its sole discretion) covering such Shares,
Counterparty must be in compliance with the conditions specified in paragraph 3
in Annex B hereto at the time of such delivery. If Counterparty elects to
deliver Unregistered Settlement Shares (as defined in Annex B) to GS&Co.,
Counterparty and GS&Co. will negotiate in good faith on acceptable procedures
and documentation relating to the sale of such Unregistered Settlement Shares.
Counterparty and GS&Co. agree that the payment of the Special Termination Amount
and the delivery of the Early Settlement Shares satisfy in full any obligation
of a party to make any payments pursuant to Section 6(e) of the Agreement or
Article 12 of the Equity Definitions, as the case may be, in respect of the
Elected Transactions.

“Number of Early Settlement Shares” means a number of Shares (“Early Settlement
Shares”) as determined by GS&Co. in a good faith and commercially reasonable
manner based on its or any of its Affiliates’ Hedge Positions with respect to
the Elected Transactions under this Master Confirmation.

“Special Termination Amount” means the sum of (a) the product of (i) the Number
of Early Settlement Shares multiplied by (ii) a per Share price (the “Early
Termination Price”) determined by GS&Co. in a good faith and commercially
reasonable manner based on relevant market indicia, including GS&Co.’s funding
costs associated with Early Settlement Shares and costs incurred or estimated to
be incurred by GS&Co. in connection with the purchase and sale of Shares in
order to close out GS&Co.’s or any of its Affiliates’ Hedge Positions with
respect to each Affected Transaction and, in the event that Counterparty
delivers Unregistered Shares to GS&Co., whether GS&Co. and Counterparty have
agreed on acceptable procedures and documentation relating to such Unregistered
Shares as described above and (b) any amount owing under Section 6(e) of the
Agreement, in respect of the Elected Transactions by GS&Co. to Counterparty
(expressed as a positive number) or by Counterparty to GS&Co. (expressed as a
negative number).

13. Acknowledgments. The parties hereto intend for:

(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;

(b) the Agreement to be a “master netting agreement” as defined in Section 101
(38A) of the Bankruptcy Code;

(c) a party’s right to liquidate or terminate any Transaction, net out or offset
termination values of payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party to constitute a “contractual right” (as defined
in the Bankruptcy Code);

(d) any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” (as defined in the Bankruptcy Code); and

 

-12-



--------------------------------------------------------------------------------

(e) all payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

14. Calculations on Early Termination and Set-Off.

(a) Notwithstanding anything to the contrary in the Agreement, the calculation
of any Settlement Amounts or Unpaid Amounts shall be calculated separately for
(A) all Terminated Transactions in the Shares of the Issuer that qualify as
equity under applicable accounting rules (collectively, the “Equity Shares”) as
determined by the Calculation Agent and (B) all other Terminated Transactions
under the Agreement including, without limitation, Transactions in Shares other
than those of the Issuer (collectively, the “Other Shares”).

(b) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 14.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 14 shall be
effective to create a charge or other security interest. This Section 14 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to transactions or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to GS&Co. senior to claims
of common stockholders in the event of Counterparty’s bankruptcy.

15. Payment Date Upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective.

16. Delivery on Initial Settlement Date. For the avoidance of doubt, GS&Co. may
satisfy its obligation to deliver Shares on the Initial Settlement Date by
making separate deliveries of Shares at more than one time on the Initial Share
Delivery Date, so long as the aggregate number of Shares so delivered is equal
to the Number of Shares.

17. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

18. Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

 

-13-



--------------------------------------------------------------------------------

19. Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: .

20. Governing Law. The Agreement, this Master Confirmation and each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine).

21. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

22. Arbitration.

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and GS & Co., including, but not limited to, those arising out of
or relating to the Agreement or any Transaction hereunder, shall be determined
by arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or
NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear
the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

 

-14-



--------------------------------------------------------------------------------

23. Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any Transaction, by manually signing
this Master Confirmation or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:  

/s/ David G. Goldenberg

  Authorized Signatory

 

Agreed and Accepted By: MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   Vice President – Finance and Chief Financial
Officer

 

-15-



--------------------------------------------------------------------------------

ANNEX A

SUPPLEMENTAL CONFIRMATION

 

To:   

Media General

333 East Franklin Street

Richmond, VA 23219

From:    Goldman, Sachs & Co. Subject:    Accelerated Share Buyback Ref. No:   
[Insert Reference No.] Date:    [                    ]

 

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Media General, Inc. (“Counterparty” and together with GS&Co., the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of April 26th, 2007 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   [                    ] Initial Share Price:    USD[            ] per Share.
Scheduled Valuation Date:    [                    ] First Acceleration Date:   
[                    ] (or, if such date is not a Scheduled Trading Day, the
next following Scheduled Trading Day). Number of Shares:   
[                    ]; provided that if GS&Co. is unable to borrow or otherwise
acquire a number of Shares equal to the Number of Shares for delivery to the
Seller on the Initial Settlement Date, the Number of Shares shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Settlement Price Adjustment Amount:    USD[    ] Initial Purchase Price:   
[                    ]; provided that if the Number of Shares is reduced
pursuant to the proviso to “Number of Shares” above, then the Initial Purchase
Price will be reduced accordingly. Ordinary Dividend Amount:    For any calendar
quarter, USD[    ] Counterparty Additional Payment Amount:   
USD[                    ] Termination Price:    USD [    ] per Share

 

A-1



--------------------------------------------------------------------------------

3. Counterparty represents and warrants to GS&Co. that neither it (nor any
“affiliated purchaser” as defined in Rule 10b-18 under the Exchange Act) have
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:  

 

  Authorized Signatory

 

Agreed and Accepted MEDIA GENERAL, INC. By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

ANNEX B

NET SHARE SETTLEMENT PROCEDURES

1. The following Net Share Settlement Procedures shall apply to the extent that
Net Share Settlement applies under the Master Confirmation:

2. Net Share Settlement shall be made by delivery on the Net Share Settlement
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below with a value equal to the Forward Cash Settlement Amount (the “Registered
Settlement Shares”), with such Shares’ value based on the Net Share Settlement
Price, or a number of Shares not satisfying such conditions with a value equal
to the Forward Cash Settlement Amount (the “Unregistered Settlement Shares”),
with such Shares’ value based on the value thereof to GS&Co. (which value shall
take into account a commercially reasonable illiquidity discount), in each case
as determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by the GS&Co. (the “Registration Statement”) shall have been filed with,
and declared effective by, the Securities and Exchange Commission under the
Securities Act on or prior to the date of delivery, and no stop order shall be
in effect with respect to the Registration Statement; a printed prospectus
relating to the Registered Settlement Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to GS&Co., in
such quantities as GS&Co. shall reasonably have requested, on or prior to the
date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;

(c) as of or prior the date of delivery, GS&Co. and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to GS&Co., in
its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); and

 

1



--------------------------------------------------------------------------------

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.

5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Net Share Settlement Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the Forward Cash Settlement Amount (such date,
the “Final Resale Date”). If the proceeds of any sale(s) made by GS&Co., the
Selling Agent or any underwriter(s), net of any fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the Forward Cash Settlement Amount, GS&Co. will refund, in U.S. Dollars,
such excess to Counterparty on the date that is three (3) Business Days
following the Final Resale Date, and, if any portion of the Settlement Shares
remains unsold, GS&Co. shall return to Counterparty on that date such unsold
Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
Forward Cash Settlement Amount (the amount in U.S. Dollars by which the Net
Proceeds are less than the Forward Cash Settlement Amount being the “Shortfall”
and the date on which such determination is made, the “Deficiency Determination
Date”), Counterparty shall on the Exchange Business Day next succeeding the
Deficiency Determination Date (the “Makewhole Notice Date”) deliver to GS&Co.,
through the Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares. If Counterparty elects to deliver to GS&Co. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by
GS&Co. in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the Forward Cash
Settlement Amount then Counterparty shall, at its election, either make such
cash payment or deliver to GS&Co. further Makewhole Shares until such Shortfall
has been reduced to zero.

7. Notwithstanding the foregoing, in no event shall the number of Settlement
Shares, be greater than the Reserved Shares minus the amount of any Shares
actually delivered under any other Transaction(s) under this Master Confirmation
(the result of such calculation, the “Capped Number”). Counterparty represents
and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:

A – B

 

Where A = the number of authorized but unissued shares of the Issuer that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

2